Willson, Judge.
It was not error for the court to refuse the special charge requested by the defendant. The fact that the private residence where the disturbance occurred was, at the time, a place where numerous persons had, upon invitation of the owner of the house, assembled on the occasion of a wedding, did not divest the residence of its private character, and deprive it of the protection afforded by the statute under which this conviction was obtained.
There is no error in the charge of the court.
In the statement of facts before us there is no evidence, either direct or circumstantial, that the offense was committed in the county of the prosecution, and for the want of proof of venue the judgment must be reversed and the cause remanded.

Reversed and remanded.